
	
		I
		111th CONGRESS
		1st Session
		H. R. 3210
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Hinojosa (for
			 himself, Mr. Frank of Massachusetts,
			 and Ms. Waters) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To authorize appropriations for the rural housing and
		  economic development program of the Department of Housing and Urban
		  Development.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Housing and Economic Development
			 Improvement Act of 2009.
		2.Rural housing and
			 economic development assistance
			(a)UseThe
			 Secretary of Housing and Urban Development may carry out a program, through the
			 Office of Rural Housing and Economic Development, to provide assistance to
			 Indian tribes, State housing finance agencies, State community or economic
			 development agencies, local nonprofit organizations, and community development
			 corporations in rural areas to support innovative housing and economic
			 development activities in rural areas.
			(b)Requirement of
			 social security account number for assistanceAs a condition of
			 initial or continuing assistance under any housing or economic development
			 activity that is provided assistance with amounts made available under this
			 section, the Secretary of Housing and Urban Development shall require that each
			 member of a family so assisted (or of a family applying for such assistance)
			 who is 18 years of age or older or is the spouse of the head of household of
			 such family, shall have a valid social security number.
			(c)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Housing and Urban Development for assistance under this
			 section—
				(1)$30,000,000 for
			 fiscal year 2010; and
				(2)$40,000,000 for
			 each of fiscal years 2011, 2012, 2013, 2014, and 2015.
				
